Dismissed and Opinion Filed February 21, 2017




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-17-00061-CV
                           IN RE RAUL NOEL GOMEZ, Relator

                Original Proceeding from the Criminal District Court No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. F-97-00012-LK

                             MEMORANDUM OPINION
                         Before Justices Bridges, Fillmore, and Schenck
                                  Opinion by Justice Bridges
       Before the Court is relator’s January 19, 2017 petition for writ of mandamus in which

relator seeks an order directing respondent to rule on his January 15, 2016 motion for forensic

DNA testing. On February 1, 2017, the trial court issued its notification of pro se motion for

post-conviction DNA testing in accordance with article 64.02 of the Texas Code of Criminal

Procedure. Therefore, the issues presented in relator’s petition are moot. See In re Williams, No.

05-12-00485-CV, 2012 WL 1595080, at *1 (Tex. App.—Dallas May 7, 2012, orig. proceeding)

(mem. op.). Accordingly, we dismiss relator’s petition for writ of mandamus as moot.




                                                   /David L. Bridges/
                                                   DAVID L. BRIDGES
                                                   JUSTICE


170061F.P05